SupREME Court

oF
NEvaDA

wy) DYATAN

ante
“es

IN THE SUPREME COURT OF THE STATE OF NEVADA

MATTHEW TRAVIS HOUSTON, No. 84885
Appellant,

THE STATE OF NEVADA,
Respondent. WL @? 202

 

  

ORDER DISMISSING APPEAL BV aeaiy SERS

 

This appeal was initiated by the filing of a pro se notice of
appeal. Eighth Judicial District Court, Clark County; Crystal Eller, Judge.

Appellant filed a notice of appeal on June 14, 2022. The notice
of appeal appears to challenge district court orders entered on April 4, 2022,
and April 25, 2022. However, it does not appear that any order was entered
on those dates in district court case number C-17-323614-1, the case
number designated in this appeal. Additionally, it does not appear from the
district court docket and minute entries that the district court has entered

any appealable order. Accordingly, this court

ORDERS this appeal DISMISSED.

J. GA Ln LB : J.

a

 

Hardesty

 

AVF J.

Stiglich Herndon

cc: Hon. Crystal Eller, District Judge
Matthew Travis Houston
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

Z22-214Se